      Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 1 of 37. PageID #: 1309




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                                        )    CASE NO.: 1:19CR148
                                                                  )
                   Plaintiff,                                     )    JUDGE JAMES S. GWIN
                                                                  )
         v.                                                       )
                                                                  )
 JAMES ALLEN CLARK,                                               )    GOVERNMENT'S TRIAL BRIEF
 ERIC LOUIE HOGAN,                                                )
 KENNETH ALLEN LATHAM,                                            )
 JAMES KEVIN ALFORD                                               )
                                                                  )
                   Defendants.                                    )


        Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, and Om M. Kakani, Alejandro A. Abreu, and Brian McDonough, Assistant

United States Attorneys, and hereby submits the attached Trial Brief. This Trial Brief is

submitted in advance of certain anticipated evidentiary issues that may arise during trial based

upon the exchange of exhibits by the parties.



                                                         Contents

I.      OVERVIEW OF THE CASE ..............................................................................................4

        A.       CHARGES AS SET FORTH IN THE SUPERSEDING INDICTMENT...............4

        B.       GOVERNMENT’S THEORY OF THE CASE .......................................................5

II.     ELEMENTS OF THE VIOLATIONS.................................................................................6

        A.       TITLE 18, UNITED STATES CODE, SECTION 1349 – CONSPIRACY
                 (COUNTS 1 AND 21) .............................................................................................6

                 1.        Statutory Language ......................................................................................6
       Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 2 of 37. PageID #: 1310



                 2.        Elements of the Offense ...............................................................................6

         B.      TITLE 18, UNITED STATES CODE, SECTIONS 1343 AND 1346 – HONEST
                 SERVICES WIRE FRAUD (COUNT 2-20) ...........................................................7

                 1.        Statutory Language ......................................................................................7

                 2.        Elements of the Offense ...............................................................................7

         C.      TITLE 18, UNITED STATES CODE, SECTION 1343 – MONEY AND
                 PROPERTY WIRE FRAUD (COUNTS 22-26) .....................................................7

                 1.        Statutory Language ......................................................................................7

                 2.        Elements of the Offense ...............................................................................8

         D.      TITLE 18, UNITED STATES CODE, SECTION 286 – CONSPIRACY TO
                 SUBMIT FALSE CLAIMS (COUNT 27)...............................................................8

                 1.        Statutory Language ......................................................................................8

                 2.        Elements of the Offense ...............................................................................8

         E.      TITLE 18, UNITED STATES CODE, SECTION 287 – FALSE CLAIMS
                 (COUNTS 28-30).....................................................................................................9

                 1.        Statutory Language ......................................................................................9

                 2.        Elements of the Offense ...............................................................................9

         F.      TITLE 18, UNITED STATES CODE, SECTION 1031 – MAJOR FRAUD
                 (COUNTS 31-33).....................................................................................................9

                 1.        Statutory Language ......................................................................................9

                 2.        Elements of the Offense .............................................................................10

III.     ANTICIPATED LEGAL ISSUES AT TRIAL..................................................................10

         A.      RULE OF COMPLETENESS ON TEXT MESSAGES .......................................10

         B.      CHARACTER WITNESSES LIMIT ....................................................................11

         C.      USE OF SUMMARY CHARTS TO PRESENT VOLUMINOUS
                 INFORMATION....................................................................................................11

         D.      EMAIL AND TEXT MESSAGE AUTHENTICATION ......................................12




                                                               2
      Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 3 of 37. PageID #: 1311



                 1.        Displaying the text messages to the Jury along with images of participants
                           aides jury comprehension without compromising authentication. ............17

        E.       ADMISSIBILITY OF DEFENDANTS’ OUT-OF-COURT STATEMENTS ......20

                 1.        Non-hearsay Statements.............................................................................20

                 2.        Coconspirator Statements ..........................................................................22

                 3.        Statements by a Party Opponent ................................................................24

        F.       AUTHENTICATION AND ADMISSIBILITY OF BUSINESS RECORDS AND
                 PUBLIC RECORDS ..............................................................................................24

                 1.        Public Records and Reports – Rules 803(8) and 902(1), (2) and (4) of the
                           Federal Rules of Evidence .........................................................................24

                 2.        Records of Regularly Conducted Activity (Business Records) – Rule
                           803(6) and 902(11) of the Federal Rules of Evidence ...............................25

        G.       GOVERNMENT WITNESSES TESTIFYING PURSUANT TO PLEA
                 AGREEMENT .......................................................................................................28

        H.       RULE 608 AND THE LIMITS OF IMPEACHMENT .........................................29

        I.       RULE 613 AND IMPEACHMENT WITH ANOTHER’S STATEMENT ..........31

IV.     MISCELLANEOUS ISSUES ............................................................................................33

        A.       EXPECTED LENGTH OF TRIAL/NUMBER OF WITNESSES ........................33

        B.       DEFENSE DIRECT EXAMINATION OF GOVERNMENT WITNESSES .......33

        C.       DISCOVERY STATUS.........................................................................................33

        D.       HYBRID/OPINION WITNESSES........................................................................34

        E.       TRIAL DOCUMENTS ..........................................................................................35

        F.       PRESENCE OF GOVERNMENT AGENTS AT TRIAL.....................................35




                                                               3
     Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 4 of 37. PageID #: 1312




I.     OVERVIEW OF THE CASE

       A.     CHARGES AS SET FORTH IN THE SUPERSEDING INDICTMENT

       The Superseding Indictment charges Defendant James Allen Clark with the following
       offenses:

              Count 1: Conspiracy to Commit Honest Services Wire Fraud (18 U.S.C. § 1349)

              Counts 2-20: Honest Services Wire Fraud (18 U.S.C. §§ 1343 and 1346)

              Count 21: Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349)

              Counts 22-26: Wire Fraud (18 U.S.C. § 1343)

              Count 27: Conspiracy to Submit False Claims (18 U.S.C. § 286)

              Counts 28-30: False Claims (18 U.S.C. § 287)

              Counts 31-33: Major Fraud (18 U.S.C. § 1031)

       The Superseding Indictment charges Defendant Eric Louie Hogan with the following
       offenses:

              Count 1: Conspiracy to Commit Honest Services Wire Fraud (18 U.S.C. § 1349)

              Counts 2-20: Honest Services Wire Fraud (18 U.S.C. §§ 1343 and 1346)

              Count 21: Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349)

              Counts 22-23; 25-26: Wire Fraud (18 U.S.C. § 1343)

              Count 27: Conspiracy to Submit False Claims (18 U.S.C. § 286)

              Counts 28-30: False Claims (18 U.S.C. § 287)

              Counts 31-33: Major Fraud (18 U.S.C. § 1031)

       The Superseding Indictment charges Defendant Kenneth Allen Latham with the
       following offenses:

              Count 1: Conspiracy to Commit Honest Services Wire Fraud (18 U.S.C. § 1349)

              Counts 2-20: Honest Services Wire Fraud (18 U.S.C. §§ 1343 and 1346)



                                             4
     Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 5 of 37. PageID #: 1313



       The Superseding Indictment charges Defendant James Kevin Alford with the following
       offenses:

               Count 21: Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349)

               Counts 22-23: Wire Fraud (18 U.S.C. § 1343)

               Count 27: Conspiracy to Submit False Claims (18 U.S.C. § 286)

               Counts 28-30: False Claims (18 U.S.C. § 287)

               Counts 31-33: Major Fraud (18 U.S.C. § 1031)

       B.      GOVERNMENT’S THEORY OF THE CASE

       Defendants James Allen Clark, Eric Hogan, Kenneth Latham, and James Kevin Alford

were all individuals involved in various construction contracts in Georgia, Kentucky and Ohio.

As charged in the Superseding Indictment, Clark, Hogan and Latham were engaged in an

ongoing conspiracy to deprive the government of the honest services of Latham, a Navy

contracting officer representative. This corruption occurred over several years, during which

Latham, in return for a stream of benefits provided by Hogan and Clark, took favorable official

actions on Navy contracts for Hogan and Clark, both as requested and as opportunities arose.

This relationship continued through to 2016 as Latham still retained his position as a public

official in the Navy and was still able to take actions favorable to Clark and Hogan as the

opportunity arose.

       In the other conspiracy, Clark, Hogan, and Alford were engaged in a scheme to obtain

and perform on, and to submit, and continue to submit, false claims to the United States in

relation to various government contracts, including an ongoing contract at NASA Plum Brook

Station in Sandusky, Ohio. As detailed in the Indictment, Hogan and Clark fraudulently

obtained approval from the Veterans’ Affairs Administration for Hogan’s company, P&E

Construction, to serve as a Service-Disabled Veteran-Owned Small Business Concern



                                                 5
      Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 6 of 37. PageID #: 1314



(SDVOSBC). Hogan did so in part by lying to the VA about the source of and his ability to

obtain bonding on his own merit, rather than through Clark. This fraudulently-obtained status

allowed P&E to submit and be awarded contracts set-aside for properly-certified SDVOSBCs,

which Hogan, Clark, Alford, P&E, Enola, and K&S were not. The arrangement between Hogan,

Clark, and Alford—namely that Hogan would, as the SDVOSB, bid on and obtain the contract,

Clark would get a percentage of the contract value for providing the bonding capability to Hogan

and P&E, and that Alford and K&S would perform the contract—made them ineligible for award

of the contract. The Defendants took efforts to conceal the arrangement from NASA, the VA,

and the SBA, including sharing letterheads, having Alford and his employees put on P&E’s

payroll, and withholding a bonding disclosure letter that should have been disclosed to the

government.

II.     ELEMENTS OF THE VIOLATIONS

        A.      TITLE 18, UNITED STATES CODE, SECTION 1349 – CONSPIRACY
                (COUNTS 1 AND 21)

                1.     Statutory Language

        Title 18, United States Code, Section 1349 provides:

                Any person who attempts or conspires to commit any offense under this chapter
                shall be subject to the same penalties as those prescribed for the offense, the
                commission of which was the object of the attempt or conspiracy.

                2.     Elements of the Offense

        The elements of Conspiracy are:

             1. First, two or more persons conspired, or agreed to commit the crime of Honest
                Services Wire Fraud as it relates to Count 1, and Money and Property Wire Fraud
                as it relates to Count 21;

             2. Second, that the defendants charged in those counts knowingly and voluntarily
                joined the conspiracy.




                                                 6
Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 7 of 37. PageID #: 1315



  B.     TITLE 18, UNITED STATES CODE, SECTIONS 1343 AND 1346 – HONEST
         SERVICES WIRE FRAUD (COUNT 2-20)

         1.     Statutory Language

  Title 18, United States Code, Section 1343 provides:

         Whoever, having devised or intending to devise any scheme or artifice to defraud,
         or for obtaining money or property by means of false or fraudulent pretenses,
         representations, or promises, transmits or causes to be transmitted by means of
         wire, radio, or television communication in interstate or foreign commerce, any
         writings, signs, signals, pictures, or sounds for the purpose of executing such
         scheme or artifice, shall be fined under this title or imprisoned not more than 20
         years, or both. . . .

  Title 18, United States Code, Section 1346 provides:

         For the purposes of this chapter, the term “scheme or artifice to defraud” includes
         a scheme or artifice to deprive another of the intangible right of honest services.

         2.     Elements of the Offense

  The elements of Honest Services Wire Fraud are:

  1. First, the Defendant knowingly devised or participated in a scheme to
     defraud the public of its right to the honest services of KENNETH ALLEN
     LATHAM, a public official through bribery or kickbacks;

  2. Second, the Defendants charged did so knowingly and with an intent to
     defraud;

  3. Third, the scheme to defraud involved a material misrepresentation, false
     statement, false pretense or concealment of a material fact; and

  4. Fourth, in advancing, or furthering, or carrying out the scheme to defraud,
     the Defendants transmitted, or caused to be transmitted, any writing, signal,
     or sound by means of wire communication in interstate or foreign commerce.

  C.     TITLE 18, UNITED STATES CODE, SECTION 1343 – MONEY AND
         PROPERTY WIRE FRAUD (COUNTS 22-26)

         1.     Statutory Language

  Title 18, United States Code, Section 1343 provides:

         Whoever, having devised or intending to devise any scheme or artifice to defraud,
         or for obtaining money or property by means of false or fraudulent pretenses,


                                          7
Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 8 of 37. PageID #: 1316



          representations, or promises, transmits or causes to be transmitted by means of
          wire, radio, or television communication in interstate or foreign commerce, any
          writings, signs, signals, pictures, or sounds for the purpose of executing such
          scheme or artifice, shall be fined under this title or imprisoned not more than 20
          years, or both. . . .

          2.      Elements of the Offense

  The elements of Honest Services Wire Fraud are:

       1. First, that the defendants charged in counts 22 through 26 knowingly participated
          in, devised and intended to devise a scheme to defraud the United States, the
          United States Navy, and NASA to obtain money or property, that is, using their
          fraudulently and falsely obtained status as program eligible companies to submit
          invoices for payments on government contracts for which they were otherwise
          ineligible or incapable of obtaining, and further causing to be transmitted by
          means of interstate wire transmissions orders to transfer payments from the
          United States to accounts controlled by them.

       2. Second, that the scheme included a material misrepresentation or concealment of
          a material fact;

       3. Third, that the defendants charged in counts 22 through 26 had the intent to
          defraud; and

       4. Fourth, that the defendants charged in counts 22 through 26 used wire, radio or
          television communications or caused another to use wire, radio or television
          communications in interstate commerce in furtherance of the scheme.

  D.      TITLE 18, UNITED STATES CODE, SECTION 286 – CONSPIRACY TO
          SUBMIT FALSE CLAIMS (COUNT 27)

          1.      Statutory Language

  Title 18, United States Code, Section 286 provides:

          Whoever enters into any agreement, combination, or conspiracy to defraud the
          United States, or any department or agency thereof, by obtaining or aiding to
          obtain the payment or allowance of any false, fictitious or fraudulent claim, shall
          be fined under this title or imprisoned not more than ten years, or both.

          2.      Elements of the Offense

  The elements of Conspiracy to Submit False Claims are:

       1. First, two or more persons conspired, or agreed to commit the crime of
          Submitting False Claims as it relates to Count 27.



                                            8
Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 9 of 37. PageID #: 1317



       2. Second, that the defendants charged in those counts knowingly and voluntarily
          joined the conspiracy.

  E.      TITLE 18, UNITED STATES CODE, SECTION 287 – FALSE CLAIMS
          (COUNTS 28-30)

          1.      Statutory Language

  Title 18, United States Code, Section 287 provides:

          Whoever makes or presents to any person or officer in the civil, military, or naval
          service of the United States, or to any department or agency thereof, any claim
          upon or against the United States, or any department or agency thereof, knowing
          such claim to be false, fictitious, or fraudulent, shall be imprisoned not more than
          five years and shall be subject to a fine in the amount provided in this title.

          2.      Elements of the Offense

  The elements of False Claims are:

       1. First, the defendants knowingly made and presented to NASA a false or
          fraudulent claim against the United States;

       2. Second, the defendants charged knew that the claim was false, fictitious, or
          fraudulent.

  F.      TITLE 18, UNITED STATES CODE, SECTION 1031 – MAJOR FRAUD
          (COUNTS 31-33)

          1.      Statutory Language

  Title 18, United States Code, Section 1031 provides:

          Whoever knowingly executes, or attempts to execute, any scheme or artifice with
          the intent--
          (1) to defraud the United States; or
          (2) to obtain money or property by means of false or fraudulent pretenses,
          representations, or promises,

          in any grant, contract, subcontract, subsidy, loan, guarantee, insurance, or other
          form of Federal assistance, including through the Troubled Asset Relief Program,
          an economic stimulus, recovery or rescue plan provided by the Government, or
          the Government's purchase of any troubled asset as defined in the Emergency
          Economic Stabilization Act of 2008, or in any procurement of property or
          services as a prime contractor with the United States or as a subcontractor or
          supplier on a contract in which there is a prime contract with the United States, if
          the value of such grant, contract, subcontract, subsidy, loan, guarantee, insurance,
          or other form of Federal assistance, or any constituent part thereof, is $1,000,000


                                            9
       Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 10 of 37. PageID #: 1318



                 or more shall, subject to the applicability of subsection (c) of this section, be fined
                 not more than $1,000,000, or imprisoned not more than 10 years, or both.

                 2.      Elements of the Offense

         The elements of Major Fraud are:

              1. First, the Defendants charged knowingly used or tried to use a scheme with the
                 intent to defraud the United States or to get money or property by using materially
                 false or fraudulent pretenses, representations, or promises;

              2. Second, the scheme took place as a part of acquiring money as a contractor with
                 the United States or as a subcontractor or a supplier on a contract with the United
                 States; and

              3. Third, the value of the contract or subcontract was $1,000,000 or more.

III.     ANTICIPATED LEGAL ISSUES AT TRIAL

         A.      RULE OF COMPLETENESS ON TEXT MESSAGES

          The “rule of completeness” under Federal Rule of Evidence 106 does not prohibit the

Government from introducing only some text messages sent among Defendants at trial. It is

anticipated that Defendants may argue that all of the text messages should be introduced and

offered by the Government. The Government disagrees based on Sixth Circuit law.

          The “rule of completeness” “allows a party who is prejudiced by an opponent's

introduction of part of a document, or a correspondence, or a conversation, to enter so much of

the remainder as necessary to explain or rebut a misleading impression caused by the

incomplete character of that evidence.” United States v. Crosgrove, 637 F.3d 646, 661 (6th

Cir. 2011). The Sixth Circuit has held that the rule of completeness “does not make

inadmissible evidence admissible.” Id.; see also United States v. Gallagher, 57 Fed.Appx. 622,

628-629 (6th Cir. 2003) (quoting Trepel v. Roadway Express, Inc., 194 F.3d 708, 718 (6th Cir.

1999)). Crosgrove found that because the messages that the defendant sought to admit were

not “necessary to correct a misleading impression,” the district court did not err in excluding



                                                   10
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 11 of 37. PageID #: 1319



some of the messages. Id.; see also United States v. Benchick, ___ Fed. App’x. ___, 2018 WL

898681, *4-5, Case No. 16-2471 (6th Cir. Feb. 15, 2018) (upholding the district court’s

decision not to require the Government to introduce all text messages).

         In the present case, admission of some text messages sent among defendants will not

create a misleading impression for any of the defendants. Therefore, the Government should

not be required to introduce all of the text messages, or the entire scope of conversations if they

are otherwise irrelevant, at trial.

        B.      CHARACTER WITNESSES LIMIT

         The Government anticipates that Defendants will call multiple character witnesses. It

is within the Court’s discretion to limit the number of character witnesses a party calls at trial.

See United States v. Sexton, 119 Fed. Appx. 735, 745 (6th Cir. 2005) (finding that the district

court did not err in limiting the number of character witnesses as “[f]urther witnesses testifying

to these matters would have been redundant”); see also Michelson v. U.S., 335 U.S. 469, 480

(1948) (stating that “courts of last resort sought to overcome danger that the true issues will be

obscured and confused by investing the trial court with discretion to limit the number of such

witnesses and to control cross-examination”). Similarly, in this case, the Government requests

the Court limit such number to avoid redundancy and confusion of the issues.

        C.      USE OF SUMMARY CHARTS TO PRESENT VOLUMINOUS
                INFORMATION

        The Court is aware that the Superseding Indictment charges a conspiracy that spanned

several years. It involved numerous individuals, contracts and companies. To present this

evidence in an efficient and organized way, the Government is preparing summary charts, which

will depict, among other things, the relationship and timeline of events that occurred between the

defendants in the various schemes and conspiracies alleged in the Superseding Indictment.



                                                  11
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 12 of 37. PageID #: 1320



       These summary charts are themselves admissible evidence under Federal Rule of

Evidence 1006, and the Government will seek to admit them as substantive evidence, which the

jury can reference during deliberations. Federal Rule of Evidence 1006 permits for such use of

summary charts, by providing that “contents of voluminous writings, recordings, or photographs

which cannot conveniently be examined in court may be presented in the form of a chart,

summary, or calculation.” The use of summary materials has been approved by the Sixth

Circuit. See United States v. Bray, 139 F.3d 1104, 1112 (6th Cir. 1998). The Government will

also include in its proposed jury instructions, the Sixth Circuit=s pattern jury instruction 7.12.

       The summary charts will accurately depict the evidence to be presented to the jury and

will streamline the trial considerably by condensing numerous of exhibits into a handful of

summary charts. For each summary chart the Government anticipates using at trial, the

Government has complied with Rule 1006 by providing the underlying documents to Defendant

and/or making the underlying documents available for examination and copying in advance of

the Court=s discovery deadline. Furthermore, the Government will provide the charts to

Defendant in advance of trial.

       D.      EMAIL AND TEXT MESSAGE AUTHENTICATION

       The Government will authenticate text messages and emails obtained in the course of

the investigation. These emails and text messages were obtained through: a) subpoenas to

companies and accompanied by affidavits executed under FRE 902(11) and 803(6); b)

lawfully-issued and executed search warrants served on internet service providers and

accompanied by 902(11) and 803(6) affidavits; or c) upon voluntary consent of Eric Hogan.

In reviewing the evidence, the case agents retrieved and isolated certain emails and text

messages. For the reasons set forth below, courts have held that this evidence is admissible

under the Federal Rules of Evidence.


                                                  12
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 13 of 37. PageID #: 1321



        Federal Rule of Evidence 901 provides that, “[t]o satisfy the requirement of

authenticating or identifying an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it is.” Fed. R. Evid.

901(a). The proponent’s burden “is not high—only a prima facie showing is required, and a

district court's role is to serve as gatekeeper in assessing whether the proponent has offered a

satisfactory foundation from which the jury could reasonably find that the evidence is

authentic.” United States v. Cornell, 780 F. 3d 616, 629 (4th Cir. 2015) (internal citation and

quotation omitted). See also United States v. Fluker, 698 F.3d 988, 999 (7th Cir. 2012) (“Only

a prima facie showing of genuineness is required; the task of deciding the evidence’s true

authenticity and probative value is left to the jury.”).

        “Once a prima facie case is made, the evidence goes to the jury and it is the jury who

will ultimately determine the authenticity of the evidence, not the court.” United States v.

Thomas, 921 F.2d 277, at *4 (6th Cir. 1990) (table opinion) (citations omitted). “The only

requirement is that there has been substantial evidence from which they could infer that the

document is authentic.” Id., quoting United States v. Jardina, 747 F.2d 945, 951 (5th Cir.

1984); see also United States v. Carriger, 592 F.2d 312, 316 (6th Cir. 1979) (concluding “that

the district court erred in requiring further authentication of the promissory notes”).

        Courts have allowed emails to be authenticated by circumstantial evidence when an

email from a defendant cannot be directly authenticated through testimony. The Sixth Circuit

has upheld the admission of a document authenticated circumstantially from the contents of the

document as contemplated in Rule 901(b)(4). See United States v. Jones, 107 F.3d 1147, 1150

(6th Cir. 1997). The Eleventh Circuit has held that, “[t]he government may authenticate a

document solely through the use of circumstantial evidence, including the document’s own




                                                  13
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 14 of 37. PageID #: 1322



distinctive characteristics and the circumstances surrounding its discovery.” United States v.

Siddiqui, 235 F.3d 1318 (11th Cir. 2000) (quoting United States v. Smith, 918 F.2d 1501, 1510

(11th Cir. 1990) and citing Hicks v. United States, 502 U.S. 849, 112 S.Ct. 151, 116 L.Ed.2d

117 (1991). In Siddiqui, the court applied the provisions of rule 901(b)(4) to affirm the district

court’s admission of the defendant’s emails at trial based on the subject emails bearing the

defendant’s email address, the content of the emails reflecting detailed information regarding

the relevant conduct, and the emails depicting the author in defendant’s nickname of “Mo.” Id.

at 1322-1323. Other circuits have adopted and followed the Eleventh Circuit’s circumstantial

approach to the authentication of emails.

       The court’s analysis in Siddiqui regarding the circumstantial authentication of e-mails

into evidence at trial has proven instructive for other courts. In United States v. Vaghari, No.

08-693-01-02, 2009 WL 2245097 (at *8)(E.D. Pa. July 27, 2009), the District Court for the

Eastern District of Pennsylvania applied Rule 901(a) to permit the introduction of e-mails

based on said e-mails bearing the defendant’s name and e-mail address and the fact that hard-

copies were obtained from defendant’s apartment. In so holding, the Vaghari court noted,

“[o]ther courts have authenticated e-mails in this manner, relying on e-mail addresses in the

headers, explanation in the body of the e-mails, defendant’s conduct after receiving the e-mails,

and other circumstantial evidence.” Id. (citing United States v. Siddiqui, 235 F.3d 1318, 1322-

23 (11th Cir. 2000) and United States v. Safavian, 435 F. Supp. 2d 36, 39-42 (D.D.C. 2006)).

Further, the Seventh Circuit addressed e-mails which were impossible to authenticate under

Rule 901(b)(1) as neither the author nor anyone who saw the author compose the e-mails

testified at trial. United States v. Fluker, 698 F.3d 988, 999 (7th Cir. 2012). The Fluker court




                                                 14
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 15 of 37. PageID #: 1323



specifically relied on the email addresses used, as they appeared on the subject e-mails, and the

extent of the author’s knowledge of the relevant events. 698 F.3d at 1000.

       Courts have consistently held that if law enforcement recovers a cell phone from the

defendant, and the phone contains information tying it to the defendant, then the text messages

recovered from that phone may be authenticated and attributed to the defendant. See, e.g., United

States v. Lewisbey, 843 F.3d 653, 658 (7th Cir. 2016) (text messages from Samsung cell phone

properly authenticated where (1) police seized cell phone from defendant’s room, (2) phone

contained contact information for the defendant’s former employer, and (3) defendant had

previously used the phone to arrange gun sale to confidential informant); United States v.

Mebrtatu, 543 F.App’x. 137, 140–41 (3d Cir. 2013) (text messages from cell phone properly

authenticated where police seized phone from defendant’s person, and texts recovered from the

phone addressed the defendant and her co-defendants by name); United States v. Ellis, No. 12-

CR-20228, 2013 WL 2285457, at *1 (E.D. Mich., May 23, 2013) (text messages from cell phone

properly authenticated as being authored by defendant where (1) the phone was recovered from

the defendant’s person, (2) the phone contained pictures of the defendant and his car, (3) the

phone contained contacts for the defendant’s brother and girlfriend, and (4) the phone contained

texts addressed to the defendant by name); United States v. Benford, No. CR-14-321-D, 2015

WL 631089, at *4–6 (W.D. Okla., Feb. 12, 2015) (text messages properly authenticated as being

authored by defendant where (1) the phone was recovered from defendant’s person, (2)

defendant provided police with passcode to unlock phone, (3) and text messages on phone

contain monikers that identify defendant).

       Here, as in the cases cited above, there is ample evidence to show that the text messages

recovered from the phone and documents and emails from the computer meet the threshold for




                                                15
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 16 of 37. PageID #: 1324



authentication: (1) NASA OIG Agents obtained the phone and computer upon written consent of

defendant Hogan, who personally delivered those objects to the agents; (2) the phone contained

contact information for co-defendants, including information connected to Clark’s company,

Enola Contracting, and the computer contained numerous documents and emails addressed to the

co-defendants; and (3) the text messages and emails refer to the co-defendants directly either by

name or reference specific aspects of the conspiracy. Thus there is sufficient evidence to

authenticate the text messages and email communications under Rule of Evidence 901(a). See,

e.g., State v. Gibson, 2015 WL 1962850 (6th Dist. Lucas No. L-13-1222, 2015-Ohio-1679)

(Facebook account authenticated based on terms used in profile, gang names, gang affiliations,

and consistent location information); United States v. Brown, 801 F.3d 679 (6th Cir. 2015) (drug

ledger properly authenticated based on objects found near the ledger); United States v. Shrout,

298 Fed. Appx. 479 (6th Cir. 2008) (planner properly authenticated based on the consistent

placement of name and address across a planner and entries that reflect information

independently known about the individual’s business practices and daily activities).

       In the present case, the Government anticipates seeking the introduction of numerous

emails and text messages in which one or more defendant is a party. In the absence of a

stipulation, it will be difficult, if not impossible, to authenticate these communications fully

due to the fact that Defendants, if they testify at all, will not testify during the Government’s

case in chief. The Government anticipates testimony that the subject communications were

obtained via subpoena to the Hartford, along with an accompanying business records

certification executed under Federal Rules of Evidence 902(11), or extracted from devices

lawfully obtained from the defendants using known and reliable electronic means and

authenticated pursuant to Rule 902(13) and 902(14). In addition to constituting business




                                                 16
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 17 of 37. PageID #: 1325



records under Rule 803(6) of the Federal Rules of Evidence, the Government submits that

authentication will be established pursuant to Rule 901(b)(4) by the source of the

communications, the email addresses or phone numbers used, and the content of the

communication being directly related to the charged conduct.

               1.      Displaying the text messages to the Jury along with images of participants
                       aides jury comprehension without compromising authentication.

       The extraction software used to examine Hogan’s phone displays all text messages on the

phone in a simple database format, chronologically, without keeping certain conversations in an

ongoing thread. Thus, in certain situations where Hogan is engaging in multiple conversations

with the co-defendants and others, these conversations are intermingled in the extraction output.

This manner of presentation is confusing and unhelpful to the jury. To avoid confusion and aide

jury comprehension, the United States has extracted relevant exchanges of text messages in

chronological format limited to the participants in that thread, along with visual aids, including

professional or driver’s license photos of the participants, to assist the jury in understanding who

are the participants to a particular conversation. To do this, the government simply extracted the

substance of each message and refigured them in a format to make them appear as close to a

phone text message conversation as possible to aid the jury in their comprehension. The

government will not edit the substance of the communications themselves and will provide

defense counsel with copies of the proposed exhibits by October 24, 2019.

       Federal courts of appeals have approved of the introduction of selected electronic

exchanges as trial exhibits. In United States v. Hunter, 266 F.App’x. 619 (9th Cir. 2008), for

example, the Ninth Circuit affirmed the district court’s decision to admit excerpts of text

messages. Id. at 621. The Ninth Circuit noted that if a defendant objects to the admission of

selected conversations, the defendant’s proper recourse is not to have the evidence excluded, but



                                                 17
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 18 of 37. PageID #: 1326



rather to “compel the government to introduce the rest of the incomplete evidence.” Id. See also

United States v. Lanzon, 639 F.3d 1293, 1302 (11th Cir. 2011) (holding rule of completeness in

Rule 106 was not violated where transcripts of edited portions of online chats were introduced

because rule of completeness “permits introduction only of additional material that is relevant

and is necessary to qualify, explain or place into context the portion already introduced” and

“does not automatically make the entire document admissible”), citing United States v. Simms,

385 F.3d 1347, 1359 (11th Cir. 2004). In the present case, the United States produced to the

defendants all of the text messages found on Hogan’s phone. The defendants would be free to

offer any additional text message exchanges during trial, assuming they are otherwise relevant or

admissible.

       Federal courts have also approved of parties introducing evidence of conversations

transferred into other formats, as long as the substance of the conversation is not altered or

amended. See, e.g., United States v. Gagliardi, 506 F.3d 140, 151 (2d Cir. 2007) (transcripts of

instant message conversations “largely cut from [a detective’s] electronic communications [with

defendant] and then pasted into word processing files” were sufficiently authenticated by

detective and informant); United States v. Culberson, No. 05-80972, 2007 WL 1266131, at *2

(E.D.Mich. Apr. 27, 2007) (transcriptions of emails copied verbatim by federal agent were

authenticated through “testimony from the preparer of the transcript and participants in the

original emails”); Porter v. United States, No. 08-CV-1497, 2008 WL 5451011, at *3 (E.D.N.Y.

Dec. 31, 2008) (transcripts of instant messenger conversations authenticated where “the

prosecution offered in evidence transcripts of the instant messenger conversations in the form of

a WordPerfect document created using a cut-and-paste method, which preserved the

conversations in their entirety”).




                                                 18
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 19 of 37. PageID #: 1327



       In United States v. Lundy, for example, the district court allowed a similar procedure to

that proposed by the government in this case. There, a detective participated in a series of on-line

chats through Yahoo! with the defendant. The detective copied the substance of each chat from

Yahoo! into a word processing program and created a Word document that accurately reflected

the contents of each of the chats. Lundy, No. 10-60986, 2012 WL 1021795, at *6 (5th Cir. 2012)

(“[T]he chat conversations ... were preserved by [the detective] cutting and pasting the chats into

a Word document.”). On appeal, the defendant argued that the chats were not properly

authenticated. The Fifth Circuit rejected this argument and held that the detective’s “testimony

that the chats are as he recorded them is enough to meet the low threshold for authentication.” Id.

at *7. Certainly, the detective would be “subject to cross-examination on his biases and

methodology” which the jury could consider in weighing the evidence against the defendant. Id.

       The method proposed by the United States comports with the best evidence rule. Under

Rule 1003, “[a] duplicate is admissible to the same extent as the original unless a genuine

question is raised about the original’s authenticity or the circumstances make it unfair to admit

the duplicate.” Fed. R. Evid. 1003 & advisory committee notes (“When the only concern is with

getting the words or other contents before the court with accuracy and precision, then a

counterpart serves equally as well as the original, if the counterpart is the product of a method

which insures accuracy and genuineness.”); see also Fed. R. Evid. 1001(e) (defining a duplicate

as “a counterpart produced by a mechanical, photographic, chemical, electronic or other

equivalent process or technique that accurately reproduces the original”).

       Courts have construed Rule 1003 to allow parties to produce at trial duplicates of data

from a digital source copied and pasted into a Word document. See Lanzon, 639 F.3d at 1301. In

this case, the evidence in the extraction reports of the forensic image of Hogan’s phone is the




                                                 19
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 20 of 37. PageID #: 1328



original documentation of the text messages. The text message exchanges the government seeks

to introduce will be duplicates of the information contained in those reports, because they are

merely electronically copied messages that will not alter or amend the substance of the messages.

Lanzon, 639 F.3d at 1301 (transcripts of online chats satisfied best evidence rule where

defendant who copied and pasted chats into Word document and then printed chats in transcript

form testified about duplication process). The method proposed by the government comports

with the best evidence rule and also greatly aids the jury in reading and comprehending the text

messages, which are highly probative of the defendants’ conduct in this case.

        E.      ADMISSIBILITY OF DEFENDANTS’ OUT-OF-COURT STATEMENTS

        The United States intends to offer out-of-court statements made by the Defendants. These

statements will be admissible under one or more of the following theories: (1) the statements are

non-hearsay; (2) the statements were made by a coconspirator pursuant to Federal Rule of

Evidence 801(d)(2)(E); (3) the statements were made by a party-opponent pursuant to Federal

Rule of Evidence 801(d)(2); or (4) the statements are subject to another specific hearsay

exception.1

                1.      Non-hearsay Statements

        A large portion of the Defendants’ out-of-court statements are not subject to the rule

against hearsay because they are not being offered for the truth of the matter asserted. Federal

Rule of Evidence 801(c) defines hearsay as an out-of-court statement offered to prove the truth

of the matter asserted. See United States v. Johnson, 71 F.3d 539, 543 (6th Cir. 1995). As such,




1
  Given the vast number of statements involved in this case, this section is not intended as an
exhaustive list of every out-of-court statement that may be introduced by the United States at
trial. Rather, this section is intended to outline the legal theories the United States intends to rely
on for admitting the statements.


                                                  20
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 21 of 37. PageID #: 1329



an out-of-court statement is not hearsay if (1) it does not contain an assertion, see United States

v. Wright, 343 F.3d 849, 865 (6th Cir. 2003), or (2) it is not offered to prove the truth of what it

asserts, see United States v. Rodriguez-Lopez, 565 F.3d 312, 314–15 (6th Cir. 2009).

       Likewise, statements introduced to prove their falsity, rather than the truth of what they

assert, do not implicate the rule against hearsay or the Confrontation Clause. See United States v.

Porter, No. 17-5064 at 5–6 (6th Cir. 2018) (per curiam) (recommended for full text publication),

available at http://www.opn.ca6.uscourts.gov/opinions.pdf/18a0061p-06.pdf. Statements that

consist solely of questions or commands are not hearsay because they do not contain assertions.

See Rodriguez-Lopez, 565 F.3d at 314. And other statements will be admissible to provide

context to related evidence in the case. See United States v. Henderson, 626 F.3d 326 (6th Cir.

2010) (holding that a non-party’s half of a conversation with defendant was not hearsay, because

it was admissible as context for the defendant’s half).

       Finally, many of the Defendants’ out-of-court statements, such as the solicitation and

acceptance of bribes, qualify as verbal acts that are not subject to the hearsay rule. “A verbal act

is an utterance of an operative fact that gives rise to legal consequences.” 5 WEINSTEIN’S

FEDERAL EVIDENCE § 801.11(3) (2012). For verbal acts, “[i]t is the fact that the declaration was

made, and not the truth of the declaration, which is relevant.” United States v. Childs, 539 F.3d

552, 559 (6th Cir. 2008). Thus, where a statement directs the formation and operation of a

conspiracy, illegally solicits someone else to perform an act, or puts forward a bribe, that

statement is not barred by the hearsay rules, regardless of the truth or falsity of its assertion. See

United States v. Forfana, 543 F. App’x. 578, 580 (6th Cir. 2013) (“words used to offer a bribe

amount to ‘verbal acts’ with their own legal significance and do not qualify as hearsay”).




                                                  21
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 22 of 37. PageID #: 1330



               2.     Coconspirator Statements

       Many of the Defendants’ statements, including the bulk of the text messages that the

United States intends to offer from Hogan’s phone, will be admissible as coconspirator

statements under Federal Rule of Evidence 801(d)(2)(E). Under that rule, an out-of-court

statement is not hearsay if it “was made by the party’s coconspirator during and in furtherance of

the conspiracy.” FED. R. EVID. 801(d)(2)(E). The proponent must show by a preponderance of

evidence that: (1) a conspiracy existed; (2) the defendant against whom the statement is offered

was a member of the conspiracy; and (3) the statement was made during and in furtherance of

the conspiracy. See United States v. Enright, 579 F.2d 980, 986 (6th Cir. 1978). The court may

consider the underlying statements themselves in determining whether this hearsay exception

applies. See Bourjilay v. United States, 483 U.S. 171, 176–81 (1987). The court may also

conditionally admit coconspirator statements subject to a later determination of their

admissibility. See Enright, 579 F.2d at 983–87. See also United States v. Kone, 307 F.3d 430,

440 (6th Cir. 2002). The coconspirator hearsay exception does not depend on whether the

government specifically charged the conspiracy or the involved coconspirators. See United States

Franklin, 415 F.3d 537 (6th Cir. 2005).

       A statement is “in furtherance of the conspiracy” if it was intended to promote the

objectives of the conspiracy. United States v. Monus, 128 F.3d 376, 392 (6th Cir. 1997).

However, statements made “in furtherance of the conspiracy” can take many forms and be

susceptible to many interpretations. See United States v. Tocco, 20 F.3d 401, 419 (6th Cir. 2000).

Indeed, there is no requirement that the coconspirator’s statement be “exclusively, or even

primarily, made to further the conspiracy.” See id. (quoting United States v. Doerr, 886 F.2d 944,

951–52 (7th Cir. 1989)).




                                                22
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 23 of 37. PageID #: 1331



        The Sixth Circuit has held that the following types of statements qualify as being “in

furtherance of the conspiracy”: statements that keep coconspirators apprised of others’ activities,

see United States v. Kelsor, 665 F.3d 684, 694 (6th Cir. 2011), statements that allay the fears of

other coconspirators, see Monus, 128 F.3d at 392–93, statements that “prompt a listener to act in

a manner that facilitates the carrying out of the conspiracy,” see United States v. Jerkins, 871

F.2d 598, 606 (6th Cir. 1989), statements made the day after a truck robbery was completed that

explained what happened, who participated, how the stolen money would be distributed, and

warned the coconspirator not to get caught, see Franklin, 415 F.3d at 551–53, conversations

designed to collect money, see United States v. Hamilton, 689 F.2d 1262, 1270 (6th Cir. 1982),

statements made to potential recruits to solicit their participation, see United States v. Holloway,

740 F.2d 1373, 1376 (6th Cir. 1984), and statements that “identify participants and their roles in

the conspiracy,” United States v. Clark, 18 F.3d 1337, 1342 (6th Cir. 1994).

        For example, a witness in this case was told by Clark that he had someone on the inside

at MCLB Albany that was proving him the government estimate for certain projects. This

statement would meet all three elements of a coconspirator statement under Federal Rule of

Evidence 801(d)(2)(E) because: (1) the Defendants were engaged in a conspiracy that included

sending Latham a stream of benefits in exchange for official actions in his position with the

Navy; (2) the statement is being offered against the individuals in the conspiracy (Clark and

Latham); and (3) the statement was made during and in furtherance of the conspiracy, as it kept

the coconspirators apprised of the manner in which Clark was obtaining the numbers to bid on

contracts at MCLB Albany and further promoted the coconspirators objective of reaping the

benefits of their illicit scheme.




                                                 23
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 24 of 37. PageID #: 1332



               3.       Statements by a Party Opponent

       In addition to the exceptions cited above, each Defendant’s own statements are

admissible against him personally under Federal Rule of Evidence 801(d)(2)(A) as statements

made by a party opponent. Fed. R. Evid. 801(d)(2)(A); United States v. Matlock, 415 U.S. 164,

172 (1974). Other statements may qualify as adoptive admissions under Rule 801(d)(2)(B) if one

of more of the defendants “manifested an adoption or belief in the statements’ truth.” See United

States v. Williams, 445 F.3d 724, 735 (4th Cir. 2006); United States v. Safavian, 435 F. Supp. 2d

36, 43–44 (D. D.C. 2006) (ruling that emails authored by defendant may be admissible as

statements by a party opponent, and emails forwarded by defendant may be admissible as

adoptive admissions).

       If the court finds that a Defendant’s statement is hearsay, and that it does not qualify as a

statement of a coconspirator or under any other hearsay exception, the remaining defendants may

request that the court give the jury a limiting instruction.

       F.      AUTHENTICATION AND ADMISSIBILITY OF BUSINESS RECORDS AND
               PUBLIC RECORDS

               1.       Public Records and Reports – Rules 803(8) and 902(1), (2) and (4) of the
                        Federal Rules of Evidence

       The Government intends to offer documents at trial which are certified public records or

reports. Rule 803(8) of the Federal Rules of Evidence governs their admission:

               Hearsay Exceptions; Availability of Declarant Immaterial

               The following are not excluded by the hearsay rule, even though the declarant is
               available as a witness:

               ****

               (8) Public records and reports. Records, reports, statements or
               data compilations, in any form, of public offices or agencies,
               setting forth (A) the activities of the office or agency, or (B)
               matters observed pursuant to duty imposed by law as to which


                                                  24
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 25 of 37. PageID #: 1333



                matters there was a duty to report, excluding, however, in criminal
                cases matters observed by police officers and other law
                enforcement personnel, or (C) in civil actions and proceedings and
                against the Government in criminal cases, factual findings
                resulting from an investigation made pursuant to authority granted
                by law, unless the sources of information or other circumstances
                indicate lack of trustworthiness.

Fed. R. Evid. 803(8). Rules 902(1), (2) and (4) allow for these documents to be self-

authenticated and the government, although not required, has provided abundant notice to

defendants of its intent to present and authenticate these documents without a custodian of

records present at trial.

        Specifically, the Government anticipates offering into evidence certified copies of court

documents filed with governmental entities from the States of Ohio, Florida and Georgia. These

documents fall within the hearsay exception of Rule 803(8) as public records.

                2.      Records of Regularly Conducted Activity (Business Records) – Rule
                        803(6) and 902(11) of the Federal Rules of Evidence

        The Government intends to offer a large number of business records as evidence in this

case. Business records are admissible under Rule 803(6) of the Federal Rules of Evidence,

notwithstanding the hearsay rule and regardless of the availability of the declarant, as follows:

                Hearsay Exceptions; Availability of Declarant Immaterial

                The following are not excluded by the hearsay rule, even though the declarant is
                available as a witness:

                ****


                (6) Records of regularly conducted activity. A memorandum,
                report, record, or data compilation, in any form, of acts, events,
                conditions, opinions, or diagnoses, made at or near the time by, or
                from information transmitted by, a person with knowledge, if kept
                in the course of a regularly conducted business activity, if it was
                the regular practice of that business activity to make the
                memorandum, report, record, or data compilation, all as shown by
                the testimony of the custodian or other qualified witness, or by


                                                25
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 26 of 37. PageID #: 1334



               certification that complies with Rule 902(11), Rule 902(12), or a
               statute permitting certification, unless the source of the information
               or the method or circumstances of the preparation indicate lack of
               trustworthiness. The term Abusiness@ as used in this paragraph
               includes business, institution, association, profession, occupation,
               and calling of every kind, whether or not conducted for profit.

Rule 803(6) of the Federal Rules of Evidence. The business record exception to the hearsay rule

is available when (1) the evidence was made in the course of a regularly conducted business

activity; (2) the evidence was kept in the regular course of that business; (3) the regular practice

of the business was to make the memorandum, etc., and (4) the memorandum, etc., was made by

a person with knowledge or from information transmitted by a person with knowledge. United

States v. Fawaz, 881 F.2d 259, 266 (6th Cir. 1989). The witness through whom the records are

offered A>need not be in control of or have individual knowledge of the particular corporate

records . . ., but need only be familiar with the company=s record-keeping practices.=@ United

States v. Weinstock, 153 F.3d 272, 276 (6th Cir. 1998) (quoting In re Custodian of Records of

Varsity Distrib., Inc., 927 F.2d 244, 248 (6th Cir. 1991)). Thus, the rule is broad enough to

allow for the admission of computer-generated records if the requirements of the rule are

otherwise met. Weinstock, 153 F.3d at 276.

       Finally, the Eighth Circuit has addressed scenarios where a document created by a third

party appears as a business record for another entity. Specifically, the Eighth Circuit held,

“[s]everal other courts have held that a record created by a third party and integrated into another

entity’s records is admissible as the record of the custodian’s entity, so long as the custodian

entity relied upon the accuracy of the record and the other requirements of Rule 803(6) are

satisfied. Brawner v. Allstate Idemnity Company, 591 F.3d 984, 987 (8th Cir. 2010) (citing

United States v. Adefehinti, 510 F.3d 319, 325-26 (D.C. Cir. 2007); Air Land Forwarders, Inc. v.

United States, 172 F.3d 1338, 1342-44 (Fed. Cir. 1999); United States v. Childs, 5 F.3d 1328,



                                                 26
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 27 of 37. PageID #: 1335



1333-34 (9th Cir. 1993); and United States v. Duncan, 919 F.2d 981, 986-87 (5th Cir. 1990)).

The Brawner court announced, “[w]e agree with these courts and hold that the district court did

not abuse its discretion by concluding that Allstate was not required to produce an individual

from the entity that prepared the record to establish a foundation.” Id. Accordingly, the

government need not present the individual who prepared a particular document when that

record was integrated into custodian’s records and entity employing the custodian relied upon the

record.

          Rule 902(11) of the Federal Rules of Evidence permits the authentication of business

records with an out-of-court certification, rather than requiring the testimony of a record

custodian at trial. Rule 902(11) states:

                 Self-authentication

                 Extrinsic evidence of authenticity . . .

                 ****

                  (11) Certified domestic records of regularly conducted
                 activity. The original or a duplicate of a domestic record of
                 regularly conducted activity that would be admissible under Rule
                 803(6) if accompanied by a written declaration of its custodian or
                 other qualified person, in a manner complying with any Act of
                 Congress or rule prescribed by the Supreme Court pursuant to
                 statutory authority, certifying that the record C

                 (A) was made at or near the time of the occurrence of the matters
                 set forth by, or from information transmitted by, a person with
                 knowledge of those matters;

                 (B) was kept in the course of the regularly conducted activity; and

                 (C) was made by the regularly conducted activity as a regular
                 practice.

                 A party intending to offer a record into evidence under this
                 paragraph must provide written notice of that intention to all
                 adverse parties, and must make the record and declaration



                                                   27
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 28 of 37. PageID #: 1336



                available for inspection sufficiently in advance of their offer into
                evidence to provide an adverse party with a fair opportunity to
                challenge them.

Rule 902(11) of the Federal Rules of Evidence. Federal Rule of Evidence 902(11) provides that

documents that would be admissible as a business record may be authenticated without a witness

“if accompanied by a written declaration of its custodian or other qualified person, in a manner

complying with any Act of Congress or rule prescribed by the Supreme Court pursuant to

statutory authority, certifying that the record--(A) was made at or near the time of the occurrence

of the matters set forth by, or from information transmitted by, a person with knowledge of those

matters; (B) was kept in the course of the regularly conducted activity; and (C) was made by the

regularly conducted activity as a regular practice.”

        The Government has obtained certifications for all of its business and public records,

provided them to defense counsel in discovery and notified counsel of its intent to proceed to

trial without calling custodians of records as to those documents. By providing these records

well in advance of trial, the Government provided the defendants a fair opportunity to challenge

them. The Government has received no objection.

        G.      GOVERNMENT WITNESSES TESTIFYING PURSUANT TO PLEA
                AGREEMENT

        The government anticipates presenting the testimony of a number of individuals who

have been criminally charged with offenses related to the instant matter. These individuals have

pled guilty pursuant to plea agreements with the United States. The government anticipates that

these witnesses will testify at trial as to their role(s) in the conspiracies.

        The Sixth Circuit Court of Appeals has previously ruled that, “a guilty plea of a

codefendant may not be received as substantive evidence of a codefendant's guilt, but may

properly be considered as evidence of a witness' credibility.” United States v. Thornton, 609



                                                    28
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 29 of 37. PageID #: 1337



F.3d 373, 377-78 (6th Cir. 2010); United States v. Christian, 786 F.2d 203, 214 (6th Cir. 1986)

(citing United States v. Halbert, 640 F.2d 1000, 1004 (9th Cir. 1981)). Moreover, “under proper

instruction, evidence of a guilty plea may be elicited by the prosecutor on direct examination so

that the jury may assess the credibility of the witnesses the government asks them to believe.” Id.

The Sixth Circuit has explained that a plea agreement may be interpreted as either helping or

hurting a witness' credibility, so that introducing the entire agreement is appropriate to permit the

jury, “to consider fully the possible conflicting motivations underlying the witness' testimony.”

United States v. Tocco, 200 F.3d 401, 416 (6th Cir. 2000) (quoting United States v. Townsend,

796 F.2d 158, 163 (6th Cir. 1986)). In addition, “[t]he prosecutor may ... wish to place the plea

before the jury so as to blunt defense efforts at impeachment and dispel the suggestion that the

government or its witness has something to hide.” Christian, 786 F.2d at 214.

       Here, the government anticipates that in addition to testimony concerning the witness’s

role in the conspiracy, the witness will also testify regarding their understanding of their plea

agreement. The government is entitled to elicit this information from its witness in order for the

jury to assess the witness’s credibility. The Government, of course, acknowledges that the plea

agreement is not substantive evidence of guilt of these defendants and that a limiting instruction

concerning the proper use of such testimony would be appropriate, if requested by the defense.

       H.      RULE 608 AND THE LIMITS OF IMPEACHMENT

       A defendant’s right to confront the witnesses against him through cross-examination is

not absolute. Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). “On the contrary, trial judges

retain wide latitude insofar as the Confrontation Clause is concerned to impose reasonable limits

upon such cross-examination based on concerns about, among other things, harassment,

prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or only

marginally relevant.” Id. at 679. The government intends to present the testimony of several


                                                  29
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 30 of 37. PageID #: 1338



civilian witnesses in its case in chief, some of whom have convictions over fifteen years ago or

have been merely accused of crimes without any further actions. The government seeks an order

from this Court preventing defense counsel from attempting to impeach witnesses on arrests and

crimes for which they were not convicted.

       Under Federal Rule of Evidence 609(a), “evidence that a witness other than an accused

has been convicted of a crime shall be admitted, subject to Rule 403, if the crime was punishable

by death or imprisonment in excess of one year,” and “evidence that any witness has been

convicted of a crime shall be admitted regardless of the punishment, if it readily can be

determined that establishing the elements of the crime required proof or admission of an act of

dishonesty or false statement by the witness.” United States v. Morrow, 977 F.2d 222, 227 (6th

Cir. 1992). Arrests are not convictions. Dismissed charges are not convictions. Pending,

unresolved cases are not convictions. Acquittals are not convictions. The underlying factual

basis for a prior conviction is generally not a proper subject for impeachment under Rule 609.

See United States v. Lopez-Medina, 596 F.3d 716, 737-38 (10th Cir. 2010); United States v.

Dansker, 537 F.2d 40, 59-60 (3d Cir. 1976).

       Unless there is some other articulable, good faith basis for attempting to impeach a

witness about prior arrests, dismissed charges, pending unresolved charges, acquittals, non-

qualifying convictions, or underlying factual basis, no witness should be cross-examined in any

manner about such subjects. The United States hereby requests an order from this Court

directing that Rule 609 should be followed in cross-examining witnesses. Sustained objections

in the presence of the jury during trial are a much less effective means of honoring Rule 609 than

is compliance with the rule before an improper question is asked.




                                                30
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 31 of 37. PageID #: 1339



       Additionally, the provisions of Rule 608 should prevent improper cross-examination of

certain government witnesses who have never been arrested or charged with any crimes . . .

       I.      RULE 613 AND IMPEACHMENT WITH ANOTHER’S STATEMENT

       The Court should prohibit improper impeachment of witnesses using the written

statement of another individual. Simply put, a witness cannot be impeached with someone else’s

statement. See United States v. Carpenter, 819 F.3d 880, 886 (6th Cir. 2016), rev'd and

remanded on other grounds, 138 S. Ct. 2206 (2018); United States v. Hassan, 552 Fed App’x.

527, 532 (6th Cir. 2014); United States v. Bao, 189 F.3d 860, 866 (9th Cir. 1999) (“Only the

declarant of the prior inconsistent statement, not another witness, may be impeached with the

statement”); United States v. Tarantino, 846 F.2d 1384, 1416 (D.C. Cir. 1988) (“witnesses are

not impeached by prior inconsistent statements of other witnesses, but they their own prior

inconsistent statements”); Bemis v. Edwards, 45 F.3d 1369, 1372 (9th Cir. 1995)(“Whereas an

inconsistent statement by a testifying witness can be used to impeach that witness's credibility,

an inconsistent account by another source is offered to show an alternative view of the truth.”).

       Although not required under the Jencks Act, the government has provided numerous

memoranda of interviews (MOIs), prepared by federal special agents, for the government’s trial

witnesses in its disclosures to defense. In this circumstance, the defense should be limited to

using these MOIs consistent with the law and the rules of evidence. A third party’s notes about a

person’s statements are not tantamount to a person’s actual statements and are therefore

inadmissible as a statement of the witness unless it was adopted. See United States v.

Schoenborn, 4 F.3d 1424, 1427 (7th Cir. 1993) (explaining that a third party’s characterization of

a statement is not the same as an actual prior statement, unless the witness subscribed to that

characterization); United States v. Wimberly, 60 F.3d 281, 286 (7th Cir. 1995) (explaining that a

witness adopted a statement when she read an agent's report, made corrections, and signed the


                                                31
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 32 of 37. PageID #: 1340



document); United States v. Farley, 2 F.3d 645, 654-55 (6th Cir. 1993) ((holding that because

there was “no proof that the statement was adopted or approved . . . it was not clearly erroneous .

. . to deny defendants access to the FBI 302”).

       As such, the Court should limit cross examination to the extent a party seeks to impeach a

witness with the written statement of another. In particular, the defense must be precluded from

introducing the contents of the MOIs to impeach witnesses on the basis of inconsistent

statements because the MOIs are not the statements of the witnesses themselves.2 Moreover,

they must be precluded from publishing the contents of the MOIs to the jury, or otherwise

suggesting to the jury that the 301 is a statement of the witness. To allow otherwise would

subvert the meaning of the Jencks Act and the Supreme Court’s decision in Palermo v. United

States, 360 U.S. 343 (1959), holding that it would “be grossly unfair to allow the defense to use

statements to impeach a witness which could not fairly be said to be the witness’ own rather than

the product of the investigator’s selections, interpretations, and interpolations.” 360 U.S. at 350.

       The defense is, of course, free to ask a witness whether he or she made a statement that is

reflected in an MOI.3 However, if the defense is not satisfied with the witness s answer, the

defense may not publish or introduce the contents of the MOI as a prior inconsistent statement.

See United States v. Brika, 416 F.3d 514, 529 (6th Cir. 2005) (holding that “such documents

[FBI 302s] have been deemed inadmissible for impeaching witnesses on cross-examination.”).

Moreover, the defense may not use the MOI in a way that suggests to the jury that the MOI is a



2
 Except, of course, if the witness is the Special Agent who prepared the MOI and the MOI
concerns the subject matter of his testimony.
3
  Likewise, in the appropriate circumstances and with the proper foundation, the defense may
attempt to refresh the witness’s recollection by showing the witness the MOI, but only if the
defense does so in a manner that does not imply that the 302 is the witness’s own statement.



                                                  32
      Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 33 of 37. PageID #: 1341



statement of the witness. See United States v. Marks, 816 F.2d 1207, 1210-11 (7th Cir. 1987)

(holding that where defense counsel read from a MOI during cross-examination in a way that

would “seem authoritative” and potentially confuse the jury, the judge was entitled to require the

witness be shown the MOI and given the opportunity to adopt or reject it as a statement).

IV.     MISCELLANEOUS ISSUES

        A.     EXPECTED LENGTH OF TRIAL/NUMBER OF WITNESSES

        The government expects to call twenty-four witnesses to testify during its case-in-chief,

subject to the Court’s orders and circumstances at trial. Due to the number of Defendants and

subject to the length of cross-examination, the government expects the trial to last two weeks.

        B.     DEFENSE DIRECT EXAMINATION OF GOVERNMENT WITNESSES

        The government is aware that some Defendants have issued subpoenas to government

witnesses. In order to facilitate an efficient trial, and to avoid recalling the same witnesses, the

government does not object should a Defendant wish to proceed with its own direct examination

of a government witness once tendered the witness. However, the Court should require defense

counsel to make it clear that they wish to conduct a direct examination and require that the rules

of direct examination apply to that portion of the questioning. The government requests this

relief to ensure there is a clear delineation between the direct examination of a witness by

defense counsel and any cross examination.

        C.     DISCOVERY STATUS

        The government has fully complied with its discovery obligations and has consistently

supplemented discovery in an ongoing process. The government has formally requested

reciprocal discovery from defendants and filed a motion to compel discovery, which this Court

has denied based upon all defendants’ representations that they do not have any discovery to

provide to the government. As of this filing, the government has discovery from only Defendant


                                                  33
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 34 of 37. PageID #: 1342



Latham, and accordingly will move to preclude any materials not timely disclosed pursuant to

the defendants’ Rule 16(b) obligations.

       D.      HYBRID/OPINION WITNESSES

       The government has provided notice concerning numerous individuals who may be

called upon to provide opinions in this matter. These individuals include John Klein, Small

Business Administration (SBA); Benjamin Ward, Department of Veterans’ Affairs; Daniel P.

Mills, Computer Forensic Scientist, NASA. The government has requested but not received

reciprocal notice of defense experts and will move to exclude testimony from any undisclosed

expert or opinion witnesses.

       Of these individuals, Mr. Mills is expected to testify as a fact and opinion witness

concerning his extraction of certain information and data in its original format from computers

and phones belonging to the defendants. A witness may testify as a dual role witness. United

States v. Seely, 308 Fed. Appx. 870 (6th Cir. 2009). To the extent the government seeks to elicit

expert opinion from a witness, the attorney for the government will ask the witness upon what

his or her opinion is based.

       Telling the jury that a witness is both a lay witness and an expert witness and will
       be alternating between the two roles is potentially confusing—and unnecessary.
       The lawyer examining the witness need only ask him the basis for his answer to a
       question, and the witness will then explain whether it was his investigation of the
       defendants' conspiracy or his general experience in decoding drug code. That tells
       the jury what it needs to know in order to determine how much weight to give the
       testimony and tells opposing counsel what he needs to know in order to be able to
       cross-examine the witness effectively. Using terms like “lay witness” and “expert
       witness” and trying to explain to the jury the difference between the two types of
       witness is inessential and, it seems to us, ill advised.

United States v. Moreland, 703 F.3d 976, 983-84 (7th Cir. 2012). See also United States v.

Rios/Casillas, 2016 WL 3923881 (6th Cir. July 21, 2016) (harmless error).




                                                34
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 35 of 37. PageID #: 1343



       E.      TRIAL DOCUMENTS

       Due to their length, the Government’s proposed jury instructions and voir dire have been

filed under separate cover. The Government will provide the Court and make available to the

Defendants, a copy of the exhibits on October 24, 2019—the date of this filing. Additionally, the

Government will file its witness list on October 24, 2019.

       F.      PRESENCE OF GOVERNMENT AGENTS AT TRIAL

       The Government anticipates the Court ordering a separation of witnesses pursuant to

Federal Rule of Evidence 615. Federal Rule of Evidence 615(b) specifically excludes from the

sequestration order “an officer or employee of a party which is not a natural person designated as

its representative by its attorney.” The Government anticipates designating NASA-OIG Special

Agent Ryan Sims, NASA-OIG Investigative Auditor Elaine Mylod, and SBA-OIG Special

Agent Tamara Morgan, the case agents and investigators, as the Government’s representatives

present at counsel table.

       Federal Rule of Evidence 615(c) provides an additional exception to the court’s

sequestration order for witnesses “whose presence is shown by a party to be essential to the

presentation of the party’s cause.” See United States v. Mohney, 949 F.2d 1397, 1404-05 (6th

Cir. 1991). The rule, therefore, allows the Government to designate representatives in addition to

the case agent for certain prosecutions that are sufficiently complex so that “the aid of more than

one law enforcement officer is needed to sort through extensive, technical evidence, and to help

‘map out strategy.’” United States v. Phibbs, 999 F.2d 1053, 1072 (6th Cir. 1993). “The

‘essential’ witness exception set out in Rule 615(3) ‘contemplates such persons as an agent who

handled the transaction being litigated or an expert needed to advise counsel in the management

of the litigation.’” Id. at 1073 (quoting Advisory Committee Notes to Fed.R.Evid. 615). Here,

the government is presenting a case spanning eight years, covering at least four government


                                                35
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 36 of 37. PageID #: 1344



contracts in three states and affecting separate programs administered by the Small Business

Administration and the VA. The government anticipates presenting hundreds of trial exhibits

through its 24 witnesses. Accordingly, given the complexity of this matter and need to present

the case efficiently to the jury, the government requests that more than one government

representative be permitted to sit at counsel’s table.



                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                                By:      /s/ Om Kakani
                                                          Om Kakani (NY: 4337705)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3756
                                                          (216) 685-2378 (facsimile)
                                                          Om.Kakani@usdoj.gov




                                                 36
    Case: 1:19-cr-00148-JG Doc #: 181 Filed: 10/24/19 37 of 37. PageID #: 1345



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of October 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Om Kakani
                                                       Om Kakani
                                                       Assistant U.S. Attorney




                                                  37
